                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ELASTICSEARCH, INC., et al.,
                                   4                                                       Case No. 19-cv-05553-YGR
                                                       Plaintiffs,
                                   5                                                       MODIFIED
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         FLORAGUNN GMBH,
                                   7
                                                       Defendant.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                     PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, July 13, 2020 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO MAGISTRATE JUDGE KIM FOR
                                        MANDATORY SETTLEMENT CONFERENCE TO BE                 February 28, 2020
                                  14    COMPLETED BY:
                                  15
                                        LAST DAY TO JOIN PARTIES OR AMEND                     January 31, 2020 ; after this deadline then
                                  16    PLEADINGS:                                            only with court approval or good cause by
                                                                                              motions under FRCP Rule 16(b)(4)
                                  17
                                        NON-EXPERT DISCOVERY CUTOFF:                          May 22, 2020
                                  18
                                        DISCLOSURE OF EXPERT REPORTS:                         Opening: June 5, 2020
                                  19
                                        ALL EXPERTS, RETAINED AND NON-RETAINED                Rebuttal: June 22, 2020
                                  20    MUST PROVIDE WRITTEN REPORTS COMPLIANT
                                        WITH FRCP 26(A)(2)(B):
                                                                                              Reply: July 1, 2020
                                  21
                                        EXPERT DISCOVERY CUTOFF:                              July 14, 2020
                                  22

                                  23    DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                                                                              September 1, 2020
                                        BE HEARD BY:
                                  24
                                        COMPLIANCE HEARING (SEE PAGE 2)                       Friday, October 30, 2020 at 9:01 a.m.
                                  25
                                        JOINT PRETRIAL CONFERENCE STATEMENT:                  November 6, 2020
                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1    PRETRIAL CONFERENCE:                                   Friday, November 20, 2020 at 9:00 a.m.

                                   2    TRIAL DATE AND LENGTH:                                 Monday, December 7, 2020 at 8:30 a.m.
                                                                                               for Jury Trial
                                   3
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                   4
                                       and confer in advance of the Pretrial Conference. The compliance hearing on Friday, October 30,
                                   5
                                       2020 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting
                                   6
                                       Instructions and are in compliance therewith. The compliance hearing shall be held in the Federal
                                   7
                                       Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business days prior
                                   8
                                       to the date of the compliance hearing, the parties shall file a one-page JOINT STATEMENT
                                   9
                                       confirming they have complied with this requirement or explaining their failure to comply. If
                                  10
                                       compliance is complete, the parties need not appear and the compliance hearing will be taken off
                                  11
                                       calendar. Telephonic appearances will be allowed if the parties have submitted a joint statement
                                  12
Northern District of California
 United States District Court




                                       in a timely fashion. Failure to do so may result in sanctions.
                                  13
                                              The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                  14
                                       Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  15
                                       Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  16
                                              IT IS SO ORDERED.
                                  17
                                       Dated: January 7, 2020
                                  18
                                                                                        ______________________________________
                                  19                                                    YVONNE GONZALEZ ROGERS
                                                                                        United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
